Exhibit 10.1

 

Helix TCS, Inc.

SERIES B PREFERRED STOCK PURCHASE AGREEMENT

 

This Series B Preferred Stock Purchase Agreement (this “Agreement”) is made and
entered into as of May 17, 2017, by and among (i) Helix TCS, Inc., a Delaware
corporation (the “Company”), (ii) Helix Opportunities, LLC, a Delaware limited
liability company (“Helix Opps”), and (iii) RSF4, LLC, a Delaware limited
liability company (the “Purchaser”).

 

Witnesseth

 

Whereas, the Company has authorized a new series of preferred stock in its
Series B Certificate of Designation (as defined below) designated as the “Series
B Preferred Stock”;

 

Whereas, the Company has authorized the sale and issuance of the value of the
Company’s Series B Preferred Stock which are to be sold or exchanged at the
First Closing and may be sold at the Subsequent Closing subject to the Maximum
Amount set forth herein (the “Series B Preferred Shares”);

 

Whereas, the Purchaser desires to purchase the Series B Preferred Shares on the
terms and conditions set forth herein; and

 

Whereas, the Company desires to issue and sell the Series B Preferred Shares to
the Purchaser on the terms and conditions set forth herein, including, without
limitation, the covenants set forth in Section 2.6.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.          AGREEMENT TO SELL AND PURCHASE

 

1.1        Authorization of Series B Preferred Shares. The Company has
authorized (a) the sale and issuance to the Purchaser of the Series B Preferred
Shares and (b) the issuance of such shares of the Common Stock (as hereinafter
defined) to be issued upon conversion of the Series B Preferred Shares (the
“Conversion Shares”; together with the Series B Preferred Shares, the “Shares”).
The Shares have the rights, preferences, privileges and restrictions set forth
in the Charter, including that certain Certificate of Designations, Preferences
and Rights of Series B Preferred Stock in the form attached hereto as Exhibit B
(the “Series B Certificate of Designation”).

 

1.2        Sale and Purchase. The Company hereby agrees to issue and sell to the
Purchaser and, subject to and in reliance upon the representations, warranties,
covenants, terms and conditions hereof, at the Closings (as hereinafter
defined), the Purchaser agrees to purchase or otherwise acquire via exchange, as
applicable, from the Company, the number of the Series B Preferred Shares set
forth opposite such Purchaser’s name on the schedule attached as Exhibit A
hereto (the “Series B Schedule”) under (i) the column heading “Series B
Preferred Shares from New Money” in exchange for the payment in cash to the
Company of the New Money Commitment set forth on the Series B Schedule, and (ii)
the column heading “Series B Preferred Shares from Conversion” in exchange for
the conversion value of Purchaser’s Convertible Note (as defined below), each at
a per share price equal to $0.3245385 (the “Per Share Purchase Price”).

 



 
 

 

2.          CLOSINGS, DELIVERY AND PAYMENT; POST-CLOSING COVENANTS

 

2.1        Closings.

 

(a)       Multiple Closings. The sale and purchase of the Series B Preferred
Shares may occur in one or more closings (each a “Closing” and collectively, the
“Closings”). Each Closing shall be held remotely pursuant to the exchange of
electronic signature pages.

 

(b)       First Closing. The first closing of the sale and purchase of the
Series B Preferred Shares under this Agreement (the “First Closing”) shall take
place on date hereof.

 

(c)       Subsequent Closings. At any time after the First Closing, to the
extent that (i) the Purchaser participating in the First Closing (the “Initial
Purchaser”) and/or (ii) additional purchaser(s) reasonably acceptable to the
Company designated by the Initial Purchaser (each an “Additional Purchaser”),
agree by execution of a counterpart of this Agreement to purchase Series B
Preferred Shares at the Per Share Purchase Price, the Company shall, within ten
(10) days thereafter, hold additional Closings with respect to the purchase of
such Series B Preferred Shares (each a “Subsequent Closing”); provided, however,
that the aggregate purchase price of the Series B Preferred Shares issued at the
Subsequent Closings may not exceed $500,000 (the “Maximum Amount”), and provided
further, that all Subsequent Closings shall occur on or before December 31,
2017, and only for so long as all of the conditions precedent to such Subsequent
Closing set forth in Section 6 have been satisfied or waived. The terms of the
transactions consummated at each Subsequent Closing shall be identical to the
terms consummated at the First Closing, excepting the Closing date and the
number of Series B Preferred Shares issued and sold. In connection with a
Subsequent Closing, the Company shall amend the Series B Schedule to reflect any
additional purchase by the Initial Purchaser and to add any Additional
Purchaser(s).

 

2.2       Use of Proceeds. The Company shall use the proceeds from the sale of
the Series B Preferred Shares to (i) fund the acquisition described on Schedule
2.2 attached hereto and (ii) pay in full the Bridge Notes (as defined on
Schedule 2.2 attached hereto), and to the extent proceeds remain after funding
the foregoing, for working capital and general corporate purposes consistent
with its business plan.

 

2.3       Payment. The Purchaser shall pay for the Series B Preferred Shares by
(a) wire transfer in accordance with instructions provided by the Company,
and/or (b) conversion of the Convertible Note as provided in Section 2.5.
Purchaser shall pay an amount equal to the Per Share Purchase Price multiplied
by the number of the Series B Preferred Shares purchased.

 



 2 

 

 

2.4       Delivery. At the Closings, subject to the terms and conditions hereof
and upon payment of the purchase price therefor, the Company will deliver to the
Purchaser certificates, duly signed by the President and Secretary of the
Company, representing the number of the Series B Preferred Shares to be
purchased at such Closing by Purchaser (and any Additional Purchaser pursuant to
any Subsequent Closing) as indicated on the Series B Schedule.

 

Convertible Note. The parties acknowledge and agree that immediately prior to
the execution and delivery of this Agreement, the Purchaser entered into an
exchange agreement pursuant to which the Convertible Note was contributed by
RSG4, LLC to Purchaser in exchange for equity interests in Purchaser. The
Company and the Purchaser acknowledge and agree that the Unsecured Convertible
Promissory Note, dated September 30, 2016, in the aggregate principal amount of
$500,000 (the “Convertible Note”) issued by the Company shall convert at the
First Closing into the number of Series B Preferred Shares set forth next to
Purchaser’s name under the column heading “Series B Preferred Shares from
Conversion” on the Series B Schedule. Upon such conversion, the Company will be
forever released from all of its obligations and liabilities under the
Convertible Note and the Convertible Note shall be extinguished and cancelled.

 

2.6        Post-Closing Covenants, Filings and Amendments.

 

(a)         SEC and Delaware Secretary of State Filings.

 

(i)         Immediately following the First Closing, the Company will cause its
Board of Directors to adopt and approve by unanimous written consent, the
amended and restatement of the Original Series A Certificate of Designation,
with such amendment and restatement to be effectuated pursuant to the form
attached as Exhibit G hereto (the “Amended and Restated Series A Certificate of
Designation”). The Company agrees that commencing on the date hereof and
continuing until the date on which the Amended and Restated Series A Certificate
of Designation is effectively filed with the Delaware Secretary of State, the
Company will not take any action to convert or permit any holder of Series A
Preferred Stock to convert into shares of Common Stock.

 

(ii)       The Company shall prepare and file a preliminary information
statement relating to the Post-Closing Consent and the Amended and Restated
Series A Certificate of Designation (together with any amendments thereof or
supplements thereto, the “Information Statement”) as soon as practicable
following the date hereof (and, in any event, within five business days from the
date of this Agreement) with the Securities and Exchange Commission (the “SEC”).
The Company and Purchaser shall cooperate with each other in connection with the
preparation and filing of the Information Statement. The Company shall use its
reasonable best efforts to respond (with the reasonable assistance of Purchaser)
as promptly as practicable to any comments of the SEC or its staff, and to cause
the Information Statement to be delivered or otherwise made available to the
Company’s stockholders at the earliest practicable time after the resolution of
all such comments in order to start the twenty day (20) statutory notice period
(with such period starting on the mailing date of the Information Statement
delivery) in order to allow the Company’s shareholders to review the Information
Statement (the “Shareholder Notice Period”). The Company shall notify Purchaser
promptly of the receipt of any comments from the SEC or its staff and of any
request by the SEC or its staff for amendments or supplements to the Information
Statement or for additional information and will supply Purchaser with copies of
all such correspondence.

 



 3 

 

 

(iii)       Within two days business following the expiration of the Shareholder
Notice Period, the Company shall cause the Amended and Restated Series A
Certificate of Designation to be filed filing (on an expedited basis) with the
Delaware Secretary of State and cause evidence of such filing and acceptance by
the Delaware Secretary of State to be promptly delivered to Purchaser.

 

(b)         Purchaser Put Right. In the event that either the Company or Helix
Opps breach any of their respective covenants set forth in this Section 2.6,
upon providing two business days written notice and opportunity to cure to the
Company and Helix Opps, the Purchaser shall have the right to put to the Company
all (or less than all) of its Series B Preferred Shares at a price equal to 150%
of the Per Share Purchase Price (the “Put Right Per Share Price”) specified
above, and the Company agrees to pay the Put Right Per Share Price in cash
within five business days following the expiration of the cure period described
above.

 

(c)         Helix Opps Covenants. Helix Opps agrees that commencing on the date
hereof and continuing until the date on which the Amended and Restated Series A
Certificate of Designation is effectively filed with the Delaware Secretary of
State, (i) Helix Opps will not convert, nor will Helix Opps take any action to
convert or permit the Company to take any action to convert, any of the Series A
Preferred Stock held by Helix into shares of Common Stock, (ii) immediately
following the First Closing, Helix will execute and deliver (and not revoke) the
post-Closing consent (in its capacity as the holder of a majority of the Common
Stock and all of the Series A Preferred Stock) in the form attached as Exhibit H
hereto (the “Post-Closing Consent”), which consent approves the adoption by the
Company of the Amended and Restated Series A Certificate of Designation and the
filing of such designation with the Delaware Secretary of State following the
expiration of the Shareholder Notice Period, (iii) to the extent that the
Company fails to satisfy its obligations under Section 2.6(b), Helix Opps agrees
to be jointly and severally for the Company’s obligations to consummate the put
right transactions described therein, and (iv) Helix Opps will use its
reasonable best efforts to cause the Company to timely satisfy each of its
obligations under Section 2.6(a) and 2.6(b).

 

(d)       Purchaser Reliance on Post-Closing Covenants. Each of the Company and
Helix Opps acknowledge and agree that the Purchaser has agreed to purchase the
Series B Preferred Shares identified on the Series B Schedule in reliance upon
the covenants of the Company and Helix Opps set forth in this Section 2.6, and
further acknowledge that the Purchaser would not enter into this Agreement or
any of the other transactions contemplated hereby but for the covenants of the
Company and Helix Opps set forth in this Section 2.6.

 



 4 

 

 

3.          REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth on a Schedule of Exceptions delivered by the Company to the
Purchaser attached hereto as Exhibit F (the “Schedule of Exceptions”), the
Company, on behalf of itself and each member of the Company Group, hereby
represents and warrants to the Purchaser (and any Additional Purchaser pursuant
to any Subsequent Closing) as of the date of this Agreement as set forth below.
For purposes of this Section 3, the phrase “to the Company’s knowledge” means
the actual knowledge of the executive officers of the Company.

 

3.1        Organization, Good Standing and Qualification. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware. The Company has all requisite corporate power and
authority and any government consents and approvals to (i) own and operate its
properties and assets, (ii) execute and deliver this Agreement, the Investor
Rights Agreement, of even date herewith, substantially in the form attached
hereto as Exhibit C, by and among the Company and the other parties thereto (the
“Investor Rights Agreement”), the Right of First Refusal and Co-Sale Agreement,
of even date herewith, substantially in the form attached hereto as Exhibit D by
and among the Company and the other parties thereto (the “Right of First Refusal
and Co-Sale Agreement”), and the Voting Agreement, of even date herewith,
substantially in the form attached hereto as Exhibit E by and among the Company
and the other parties thereto (the “Voting Agreement”, together with the
Investor Rights Agreement, the Right of First Refusal and Co-Sale Agreement, the
“Series B Financing Agreements”), (iii) issue and sell the Series B Preferred
Shares and the Conversion Shares, (iv) carry out the provisions of this
Agreement, the Series B Financing Agreements and the Charter and (v) carry on
its business as presently conducted. The Company is duly qualified and is
authorized to do business and is in good standing as a foreign corporation in
all jurisdictions in which the nature of its activities and of its properties
(both owned and leased) makes such qualification necessary, except for those
jurisdictions in which failure to do so would not have a material adverse effect
on the assets, liabilities, financial condition, prospects or operations of the
Company (a “Material Adverse Effect”). For the purposes of this Agreement, the
Company’s original Certificate of Incorporation filed with the Secretary of the
State of Delaware on March 13, 2014 (the “Original Certificate”), as (i) amended
on May 6, 2014 (in order to correct a misspelling), (ii) further amended on May
6, 2014, (iii) amended on October 14, 2015, (iv) amended on December 28, 2015
pursuant to an amendment which included the Certificate of Designation of Rights
and Privileges of Class A Preferred Convertible Super Majority Voting Stock (the
“Original Series A Certificate of Designation”), and (v) further amended on May
15, 2017 pursuant to an amendment which included the Series B Certificate of
Designation (the amendments described in the foregoing clauses (i)-(v),
collectively, the “Charter Amendments”, and the Original Certificate and the
Amendments are together, collectively referred to herein as the “Charter”).

 

3.2        Subsidiaries; Strategic Partners.

 

(a)         Schedule 3.2(a) of the Schedule of Exceptions sets forth a true and
accurate list of the Company’s Subsidiaries (together with the Company,
collectively, the “Company Group”) and the equity holders of each such
Subsidiary.

 

(b)         Except as set forth on Schedule 3.2(b) of the Schedule of
Exceptions, no member of the Company Group has a strategic partnership or
similar relationship with or own or have any direct or indirect interest in or
control over any corporation, partnership, joint venture or other entity of any
kind.

 

(c)         The term “Subsidiary” means any entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are owned
directly or indirectly by the Company.

 

 5 

 

 

3.3        Capitalization; Voting Rights.

 

(a)         The authorized capital stock of the Company, immediately prior to
the First Closing consists of (i) 200,000,000 shares of common stock, par value
$0.001 per share, 28,533,411 shares of which are issued and outstanding (the
“Common Stock”), and (ii) 10,000,000 shares of Preferred Stock, par value $0.001
per share, (A) 1,000,000 of which are designated “Series A Preferred Stock” in
the Charter, as may be amended from time to time in accordance with this
Agreement (the “Series A Preferred Stock”), all of which are issued and
outstanding immediately prior to the First Closing; and (B) 9,000,000 of which
are designated “Series B Preferred Stock”, none of which are issued and
outstanding immediately prior to the First Closing. Section 3.3(a) of the
Schedule of Exceptions sets forth the capitalization of the Company immediately
prior to the First Closing.

 

(b)         [RESERVED].

 

(c)         Other than (i) rights to convert the Convertible Note contemplated
by Section 2.5 hereof, (ii) rights to purchase additional shares of the Common
Stock vested in those persons and entities and determined as described in
Section 3.3(c)(ii) of the Schedule of Exceptions, and (iii) except as may
otherwise be granted pursuant to this Agreement and the Series B Financing
Agreements, there are no outstanding options, warrants, rights (including
conversion or preemptive rights and rights of first refusal), proxy or
stockholder agreements, or agreements of any kind, including agreements
contingent on the occurrence of possible future events, for the purchase or
acquisition from the Company of any of its securities.

 

(d)         The rights, preferences, privileges and restrictions applicable to
the Shares are as stated in the Charter. The Conversion Shares have been duly
and validly reserved for issuance. When issued in compliance with the provisions
of this Agreement and the Charter, the Series B Preferred Shares and the
Conversion Shares will be validly issued, fully paid and nonassessable, and will
be free of any liens or encumbrances other than liens and encumbrances created
by Purchaser; provided, however, that the Series B Preferred Shares and the
Conversion Shares may be subject to restrictions on transfer under the Series B
Financing Agreements, and state and/or federal securities laws as set forth
herein or as otherwise required by such laws at the time a transfer is proposed.

 

(e)         Except as set forth in Section 3.3(e) of the Schedule of Exceptions,
no stock plan, stock purchase, stock option or other agreement or understanding
between the Company and any holder of any equity securities or rights to
purchase equity securities provides for mandatory acceleration or other changes
in the vesting provisions or other terms of such agreement or understanding as
the result of (i) termination of employment (whether actual or constructive);
(ii) any merger, consolidated sale of stock or assets, change in control or any
other transaction(s) by the Company; (iii) the transactions contemplated hereby
or (iv) the occurrence of any other event or combination of events.

 



 6 

 

 

3.4        Authorization; Binding Obligations.

 

(a)         All corporate action on the part of the Company, its officers,
directors and stockholders necessary for the authorization of this Agreement and
the Series B Financing Agreements, the performance of all obligations of the
Company hereunder and thereunder at the Closings, the authorization, sale,
issuance and delivery of the Series B Preferred Shares pursuant hereto and the
issuance and delivery of the Conversion Shares upon conversion of the Series B
Preferred Shares has been taken prior to the First Closing.

 

(b)         This Agreement and the Series B Financing Agreements, when executed
and delivered by the Company, will (assuming the due authorization, execution
and delivery hereof by the Purchaser and other parties thereto) be legal, valid
and binding obligations of the Company enforceable in accordance with their
respective terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights, (b) general principles of equity that restrict
the availability of equitable remedies, and (c) to the extent that the
enforceability of the indemnification provisions in Section 2.9 of the Investor
Rights Agreement may be limited by applicable laws.

 

3.5        Financial Statements. The Company has delivered to the Purchaser its
audited consolidated balance sheet as of, and statements of income, cash flows
and changes in stockholders’ equity for the period ended on December 31, 2016,
and its unaudited consolidated balance sheet as of, and statements of income,
cash flows and changes in stockholders’ equity for the three-month period ended
on March 31, 2017 (such date the “Statement Date”) (all such financial
statements being collectively referred to herein as the “Financial Statements”).
The Financial Statements (i) have been prepared in accordance with generally
accepted accounting principles applied on a consistent basis throughout the
periods indicated, except that the unaudited Financial Statements may not
contain all footnotes required by generally accepted accounting principles, and
(ii) present fairly the financial condition of the Company Group, taken as a
whole, at the date therein indicated and the results of operations of the
Company Group for the period therein specified, subject in the case of the
unaudited Financial Statements to normal year-end audit adjustments.

 

3.6        Liabilities. Except as disclosed in Section 3.6 of the Schedule of
Exceptions, no member of the Company Group has any liability (whether known or
unknown and whether absolute or contingent) having, in the aggregate, a value
equal to or in excess of $10,000, except for (a) liabilities shown in the
Financial Statements, and (b) liabilities which have arisen since the Statement
Date in the ordinary course of business, and (c) performance obligations under
agreements, contracts and instruments that are either disclosed in the Schedule
of Exceptions as required by this Agreement or not required to be disclosed in
the Schedule of Exceptions by this Agreement but have been entered into in the
ordinary course of the business of the members of the Company Group.

 

3.7        No Insolvency. No insolvency proceeding of any character, including,
without limitation, bankruptcy, receivership, reorganization, composition or
arrangement with creditors, voluntary or involuntary, affecting the Company
Group or any of its assets or properties, is pending or, to the Company's
knowledge, threatened. Neither the Company, nor any of its Subsidiaries, has
taken any action in contemplation of, or that would constitute the basis for,
the institution of any such insolvency proceedings.

 



 7 

 

 

3.8        ERISA. Each member of the Company Group has complied in all material
respects with all applicable laws relating to wages, hours and collective
bargaining. Except as disclosed in Section 3.8 of the Schedule of Exceptions, no
member of the Company Group has maintained, sponsored, adopted, made
contributions to or obligated itself to make contributions to or to pay any
benefits or grant rights under or with respect to any “Employee Pension Benefit
Plan” as defined in Section 3(2) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), “Employee Welfare Benefit Plan” (as defined in
Section 3(1) of ERISA), “multi-employer plan” (as defined in Section 3(37) of
ERISA), plan of deferred compensation, medical plan, life insurance plan,
long-term disability plan, dental plan or other plan providing for the welfare
of any of the Company Group’s or any Affiliate’s (as defined in Section 3.9
hereof) employees or former employees or beneficiaries thereof, personnel
policy, excess benefit plan, bonus or incentive plan (including but not limited
to stock options, restricted stock, stock bonus and deferred bonus plans),
salary reduction agreement, change-of-control agreement, worker’s compensation
law, unemployment compensation law, social security law or any other benefit
program or contract, except as required by law.

 

3.9        Agreements; Action.

 

(a)          Except as disclosed in Section 3.9(a) of the Schedule of
Exceptions, there are no agreements, understandings or proposed transactions
between each member of the Company Group, on the one hand, and any member of the
Company Group’s officers, directors, and employees, and Affiliates or any
Affiliate thereof, on the other hand. For purposes of this Agreement, an
“Affiliate” is any person who, directly or indirectly, controls, is controlled
by or is under common control with any other person.

 

(b)          Except as disclosed in Section 3.9(b) of the Schedule of
Exceptions, there are no agreements, understandings, instruments, contracts,
proposed transactions, judgments, orders, writs or decrees to which any member
of the Company Group is a party or by which it is bound which may involve
(i) obligations (contingent or otherwise) of, or payments to, a member of the
Company Group in excess of $25,000 (other than obligations of, or payments to, a
member of the Company Group arising from purchase, sale or non-exclusive license
agreements entered into in the ordinary course of business), or (ii) the
transfer or license of any patent, copyright, trade secret or other proprietary
right to or from a member of the Company Group (other than licenses arising from
the purchase of “off the shelf” or other standard products), or (iii) provisions
restricting the development, manufacture or distribution of a member of the
Company Group’s products or services, or (iv) indemnification by a member of the
Company Group with respect to infringements of proprietary rights (other than
indemnification obligations arising from purchase, sale or license agreements
entered into in the ordinary course of business). Section 3.9(b) of the Schedule
of Exceptions sets forth a listing of all current consultants to any member of
the Company Group.

 



 8 

 

 

(c)          Except as disclosed in Section 3.9(c) of the Schedule of
Exceptions, no member of the Company Group has (i) declared or paid any
dividends, or authorized or made any distribution upon or with respect to any
class or series of its capital stock, (ii) incurred or guaranteed any
indebtedness for money borrowed or any other liabilities (other than with
respect to dividend obligations, distributions, indebtedness and other
obligations incurred in the ordinary course of business or as disclosed in the
Financial Statements) individually in excess of $25,000 or, in the case of
indebtedness and/or liabilities individually less than $25,000, in excess of
$50,000 in the aggregate, (iii) made any loans or advances to any person, other
than ordinary advances for travel expenses or in accordance with the Company
Group’s employee reimbursement policy, or (iv) sold, exchanged or otherwise
disposed of any of its assets or rights, other than the sale of its inventory in
the ordinary course of business.

 

(d)          For the purposes of subsections (b) and (c) above, all
indebtedness, liabilities, agreements, understandings, instruments, contracts
and proposed transactions involving the same person (including persons the
Company has reason to believe are affiliated therewith) shall be aggregated for
the purpose of meeting the individual minimum dollar amounts of such
subsections.

 

(e)          Except as disclosed in Section 3.9(e) of the Schedule of
Exceptions, there are no agreements, understandings or proposed transactions
between each member of the Company Group, on the one hand, and Purchaser or any
of its officers, directors, and employees, and Affiliates, on the other hand.

 

3.10       Obligations to Related Parties. Except as disclosed in Section 3.10
of the Schedule of Exceptions, there are no obligations of any member of the
Company Group to officers, directors, stockholders, or employees of any member
of the Company Group other than (a) for payment of salary for services rendered,
(b) reimbursement for reasonable expenses incurred on behalf of a member of the
Company Group and (c) for other standard employee benefits made generally
available to all employees (including stock option agreements outstanding under
any stock option plan approved by the Board of Directors of the Company). None
of the officers, directors or stockholders of the Company, or any members of
their immediate families, are indebted to any member of the Company Group.
Except as disclosed in Section 3.10 of the Schedule of Exceptions, none of (i)
the officers or directors of the Company or any members of their immediate
families, or (ii) to the Company’s knowledge, the key employees of any member of
the Company Group or any members of their immediate families, are indebted to a
member of the Company Group or have any direct or indirect ownership interest in
any firm or corporation with which the Company is affiliated or with which a
member of the Company Group has a business relationship, or any firm or
corporation which competes with a member of the Company Group, other than
passive investments in publicly traded companies (representing less than one
percent (1%) of such company) which may compete with a member of the Company
Group. No officer, director or stockholder, or any member of their immediate
families, is, directly or indirectly, interested in any material contract with a
member of the Company Group (other than such contracts as relate to any such
person’s ownership of capital stock or other securities of the Company). Except
as may be disclosed in the Financial Statements, no member of the Company Group
is a guarantor or indemnitor of any indebtedness of any other person.

 



 9 

 

 

3.11       Changes. Except as set forth in Section 3.11 of the Schedule of
Exceptions, since December 31, 2016, there has not been any:

 

(a)          change in the assets, liabilities, financial condition, prospects
or operations (taken as a whole) of the Company Group from that reflected in the
Financial Statements, other than changes in the ordinary course of business,
none of which individually or in the aggregate has had or is reasonably expected
to have a Material Adverse Effect;

 

(b)          resignation or termination of any officer, key employee or group of
employees of any member of the Company Group; and the Company, to its knowledge,
does not know of the impending resignation or termination of employment of any
such officer, key employee or group of employees;

 

(c)          change, except in the ordinary course of business, in the
contingent obligations of the Company by way of guaranty, endorsement,
indemnity, warranty or otherwise;

 

(d)          damage, destruction or loss, whether or not covered by insurance,
except as would not have a Material Adverse Effect;

 

(e)         waiver by a member of the Company Group of a material contractual or
legal right or of a material debt owed to such member of the Company Group;

 

(f)          change, except in the ordinary course of business, in any
compensation arrangement or agreement with any employee, officer, director or
stockholder;

 

(g)         to the knowledge of the Company, labor organization activity related
to any member of the Company Group;

 

(h)         sale, assignment or transfer of any patents, trademarks, copyrights,
trade secrets or other intangible assets, or grant of any license with respect
thereto;

 

(i)          change in any material agreement to which a member of the Company
Group is a party or by which it is bound;

 

(j)          other event or condition of any character that, either individually
or cumulatively, has had or would reasonably be expected to have a Material
Adverse Effect; or

 

(k)         arrangement or commitment by a member of the Company Group to do any
of the acts described in subsection (a) through (j) above.

 

3.12       Title to Properties and Assets; Liens, Etc. Each member of the
Company Group has good and marketable title to its properties and assets,
including the properties and assets reflected in the balance sheet included in
the Financial Statements, and good title to its leasehold estates, in each case
subject to no mortgage, pledge, lien, lease, encumbrance or charge, other than
(i) those resulting from taxes which have not yet become delinquent, (ii) minor
liens and encumbrances which do not materially detract from the value of the
property subject thereto or materially impair the operations of such member of
the Company Group, and (iii) those that have otherwise arisen in the ordinary
course of business. All facilities, machinery, equipment, fixtures, vehicles and
other properties owned, leased or used by each member of the Company Group are
in good operating condition and repair (ordinary wear and tear excepted) and are
reasonably fit and usable for the purposes for which they are being used. Each
member of the Company Group is in compliance with all material terms of each
lease to which it is a party or is otherwise bound.

 



 10 

 

 

3.13       Intellectual Property.

 

(a)       Ownership. Each member of the Company Group owns or possesses
sufficient legal rights to (a) all trademarks, service marks, tradenames,
copyrights, trade secrets, licenses, information and proprietary rights and
processes (the “Intellectual Property”) and (b) to its knowledge, all patents,
in each instance as used by it in connection with such member of the Company
Group business, which represent all intellectual property rights necessary to
the conduct of such member of the Company Group’s business as now conducted and
as presently contemplated to be conducted, without any known conflict with, or
known infringement of, the rights of others. Section 3.13(a) of the Schedule of
Exceptions contains a complete list of each member of the Company Group’s
patents, trademarks, copyrights and domain names and pending patent, trademark
and copyright applications. Except for agreements with its own employees or
consultants and standard end-user license agreements and agreements identified
in Section 3.13(a) of the Schedule of Exceptions, there are no agreements
relating to the Intellectual Property of any member of the Company Group, and no
member of the Company Group is bound by or a party to any agreements with
respect to the Intellectual Property of any other person. No member of the
Company Group has received any written communication alleging that such member
of the Company Group has violated or, by conducting its business as currently
conducted or as proposed to be conducted, would violate any of the Intellectual
Property of any other person, nor does the Company have knowledge of any
reasonable basis therefor. Except as disclosed in Section 3.13(a) of the
Schedule of Exceptions, (i) to the Company’s knowledge, no member of the Company
Group is obligated to make any payments by way of royalties, fees or otherwise
to any owner or licensor of or claimant to any intellectual property with
respect to the use thereof in connection with the conduct of its business as
presently conducted or as presently contemplated to be conducted; (ii) there are
no agreements, understandings, instruments, contracts, judgments, orders or
decrees to which such member of the Company Group is a party or by which it is
bound which involve indemnification by such member of the Company Group with
respect to infringements of intellectual property; (iii) to the Company’s
knowledge, no other person is infringing, misappropriating or making unlawful
use of, the Company’s Intellectual Property, and (iv) no member of the Company
Group is aware that any of its employees is obligated under any contract
(including licenses, covenants or commitments of any nature) or other agreement,
or subject to any judgment, decree or order of any court or administrative
agency, that would interfere with the use of such employee’s best efforts to
promote the interest of the Company Group or that would conflict with such
member of the Company Group’s business.

 

(b)       No Breach by Employees. The Company has no knowledge that any employee
of the Company Group is obligated under any contract, or subject to any
judgment, decree or order of any court or administrative agency, that would
materially interfere with the use of his or her efforts to promote the interests
of the Company Group or that would conflict with the Company Group’s business as
presently conducted. Neither the execution nor delivery of this Agreement, nor
the carrying on of the Company’s business by the employees of the Company Group,
nor the conduct of the Company Group’s business as presently conducted, will, to
the Company’s knowledge, conflict with or result in a breach of the terms,
conditions or provisions of, or constitute a default under, any contract,
covenant or instrument under which any of such employees is now obligated.

 



 11 

 

 

3.14       Compliance with Other Instruments. The Company is not in violation or
default of any term of its Charter or Bylaws or of any provision of any
mortgage, indenture, contract, agreement, instrument or contract to which it is
party or by which it is bound or of any judgment, decree, order or writ. The
execution, delivery, and performance of and compliance with this Agreement and
the Series B Financing Agreements, and the authorization, sale, issuance and
delivery of the Series B Preferred Shares pursuant hereto and the issuance and
delivery of the Conversion Shares upon conversion of the Series B Preferred
Shares, will not, with or without the passage of time or giving of notice,
result in any such violation, or be in conflict with or constitute a default
under any such term, or result in the creation of any mortgage, pledge, lien,
encumbrance or charge upon any of the properties or assets of member of the
Company Group or the suspension, revocation, impairment, forfeiture or
nonrenewal of any material permit, license, authorization or approval applicable
to such member of the Company Group, its business or operations or any of its
assets or properties.

 

3.15       Litigation. There is no (a) action, suit, proceeding or investigation
pending or, to the Company’s knowledge, currently threatened against any member
of the Company Group before or by any Federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, (b) arbitration proceeding relating to any member of the
Company Group pending or (c) governmental inquiry pending or, to the Company’s
knowledge, currently threatened against any member of the Company Group
(including without limitation any inquiry as to the qualification of the Company
to hold or receive any license or permit), nor is the Company aware that there
is any basis for any of the foregoing. No member of the Company Group is a party
or subject to the provisions of any order, writ, injunction, judgment or decree
of any court or government agency or instrumentality. There is no action, suit,
proceeding or investigation by any member of the Company Group currently pending
or which such member of the Company Group intends to initiate.

 

3.16       Tax Returns and Payments. Each member of the Company Group has timely
filed all tax returns and reports as required by federal, state and local law.
These returns and reports are true and correct in all material respects. Each
member of the Company Group has paid all taxes and other assessments due, except
those contested by it in good faith. The provision for taxes of the Company
Group as shown in the Financial Statements is adequate for taxes due or accrued
as of the date thereof. The Company has elected pursuant to the Internal Revenue
Code of 1986, as amended (the “Code”), to be treated as a corporation. During
the past three (3) years, no member of the Company Group has had any tax
deficiency proposed or assessed against it and has not executed any waiver of
any statute of limitations on the assessment or collection of any tax or
governmental charge. During the past three (3) years, no member of the Company
Group’s federal income tax returns and none of its state income or franchise tax
or sales or use tax returns has ever been audited by governmental authorities.
Each member of the Company Group has withheld or collected from each payment
made to each of its employees the amount of all taxes, including, but not
limited to, federal income taxes, Federal Insurance Contribution Act taxes and
Federal Unemployment Tax Act taxes required to be withheld or collected
therefrom, and has paid the same to the proper tax receiving officers or
authorized depositaries.

 



 12 

 

 

3.17       Employees. No member of the Company Group has any collective
bargaining agreements with any of its employees. There is no labor union
organizing activity pending or, to the Company’s knowledge, threatened with
respect to any member of the Company Group. Except as disclosed in Section 3.17
of the Schedule of Exceptions, no member of the Company Group is a party to or
bound by any currently effective employment contract, deferred compensation
arrangement, bonus plan, incentive plan, profit sharing plan, retirement
agreement or other employee compensation plan or agreement. Except as disclosed
in Section 3.17 of the Schedule of Exceptions, no officer or employee of any
member of the Company Group has an employment agreement or understanding,
whether oral or written, with any member of the Company Group which is not
terminable on notice by the applicable member of the Company Group without cost
or other liability to the Company Group. The Company is not aware that any
officer, key employee or group of employees intends to terminate his, her or
their employment with the Company Group, nor does the Company Group have a
present intention to terminate the employment of any officer, key employee or
group of employees.

 

3.18       Obligations of Management. Each officer and key employee of the
Company Group is currently devoting substantially all of his or her business
time to the conduct of the business of the Company Group. The Company is not
aware that any officer or key employee of any member of the Company Group is
planning to devote less than substantially all of his or her business time to
the conduct of the Company Group in the future. No officer or key employee is
currently working or, to the Company’s knowledge, plans to work for a
competitive enterprise, whether or not such officer or key employee is or will
be compensated by such enterprise.

 

3.19       Registration and Voting Rights and Restrictions on Transfer and
Issuance. Except as contemplated by the Investor Rights Agreement and listed on
Schedule 3.19, the Company is presently not under any obligation, and no person
or entity has any existing rights, to register any of the Company’s presently
outstanding securities or any of its securities that may hereafter be issued. To
the Company’s knowledge, except as contemplated in the Voting Agreement, no
stockholder of the Company has entered into any currently effective agreement
with respect to the voting of equity securities of the Company. Except as
contemplated by the Series B Financing Agreements, the Company is presently not
under any obligation, and has not granted, any rights of first refusal,
preemptive or co-sale rights with respect to its capital stock.

 

3.20       Compliance with Laws; Permits; Company SEC Documents.

 

(a)       Except for violations of the Controlled Substances Act relating to
cannabis’ status as a Schedule I substance, no member of the Company Group is in
violation of any applicable material statute, rule, regulation, order or
restriction of any domestic or foreign government or any instrumentality or
agency thereof in respect of the conduct of its business or the ownership of its
properties. No governmental orders, permissions, consents, approvals or
authorizations are required to be obtained and no registrations or declarations
are required to be filed in connection with the execution and delivery of this
Agreement and the issuance of the Series B Preferred Shares or the Conversion
Shares, except such as has been duly and validly obtained or filed, or with
respect to any filings that must be made after the Closings, as will be filed in
a timely manner. Each member of the Company Group has all material franchises,
permits, licenses and any similar authority necessary for the conduct of its
business as now being conducted, and believes it can obtain, without undue
burden or expense, any similar authority for the conduct of its business as
currently planned to be conducted.

 



 13 

 

 

(b)       Except for the Company’s failure to file its Annual Report on Form
10-K for the year ended December 31, 2016 (which Form 10-K was filed on April
20, 2017 (the “2016 10-K”)), the Company’s forms, registration statements,
reports, schedules and statements required to be filed by it under the Exchange
Act have been filed with the Commission on a timely basis. The Company SEC
Documents, at the time filed (or in the case of registration statements, solely
on the dates of effectiveness), except to the extent corrected by a subsequent
Company SEC Document, (a) did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made in the case of any such documents other than a registration
statement, not misleading and (b) complied as to form in all material respects
with the applicable requirements of the Securities Exchange Act of 1934, as
amended from time to time, and the rules and regulations of the Commission
promulgated thereunder (the “Exchange Act”) and the Securities Act, as the case
may be. For the purposes of this Agreement, “Company SEC Documents” means the
Company’s forms, registration statements, reports, schedules and statements
filed by it under the Exchange Act or the Securities Act, as applicable.

 

(c)       Except as otherwise disclosed in the 2016 10-K, to the extent required
by Rule 13a-15 under the Exchange Act, each member of the Company Group has
established and maintains disclosure controls and procedures (to the extent
required by and as such term is defined in Rule 13a-15(e) under the Exchange
Act), (b) such disclosure controls and procedures are designed to provide
reasonable assurance that that the information required to be disclosed by the
Company in the reports to be filed or submitted under the Exchange Act is
accumulated and communicated to management of the Company Group, as appropriate,
to allow timely decisions regarding required disclosure to be made and (c) to
the extent required by Rule 13a-15 under the Exchange Act, such disclosure
controls and procedures are effective in all material respects to perform the
functions for which they were established.

 

3.21       Environmental, Safety and Health Laws. No member of the Company Group
is in material violation of any applicable statute, law or regulation relating
to the environment or occupational health and safety, and no material
expenditures currently are, or to the Company’s knowledge will be, required in
order to comply with any such statute, law or regulation.

 

3.22       Offering Valid. Assuming the accuracy of the representations and
warranties of Purchaser contained in Section 4.2 hereof, the offer, sale and
issuance of the Series B Preferred Shares pursuant hereto and the issuance and
delivery of the Conversion Shares upon conversion of the Series B Preferred
Shares will be exempt from the registration requirements of the Securities Act
of 1933, as amended (the “Securities Act”), and will have been registered or
qualified (or are exempt from registration and qualification) under the
registration, permit or qualification requirements of all applicable state
securities laws. Neither the Company nor any agent on its behalf has solicited
or will solicit any offers to sell or has offered to sell or will offer to sell
all or any part of the Series B Preferred Shares to any person or persons so as
to bring the sale of such Series B Preferred Shares by the Company within the
registration provisions of the Securities Act or any state securities laws.

 



 14 

 

 

3.23       Necessary Properties. The applicable member of the Company Group owns
or possesses sufficient legal rights to any and all properties reasonably
necessary for the conduct of its business as now conducted.

 

3.24       Books and Records. The books of account, ledgers, order books,
records and documents of the Company Group accurately reflect all material
information relating to the businesses of the Company Group, the location and
collection of its assets, and the nature of all transactions giving rise to the
obligations or accounts receivable of the applicable member of the Company
Group.

 

3.25       Insurance. Except for the additional D&O policy coverage which will
be bound prior to May 19, 2017, the Company Group maintains general commercial,
D&O, product liability, fire and casualty insurance policies with coverage
customary for companies similarly situated to the applicable member of the
Company Group.

 

3.26       Disclosure. The Company has made available to the Purchaser all the
information reasonably available to the Company and its Subsidiaries that the
Purchaser have requested for deciding whether to acquire the Shares. No
representation or warranty of the Company contained in this Agreement, as
qualified by the Schedule of Exceptions, and no certificate or other information
furnished or to be furnished to Purchaser at any Closing contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein not misleading in light
of the circumstances under which they were made.

 

3.27       No Bad Actors. To its knowledge, none of the Company, any affiliated
issuer, any director, executive officer, or any beneficial owner of 20% or more
of the Company's outstanding voting equity securities, calculated on the basis
of voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company or any of its Subsidiaries in any
capacity (each, an “Issuer Covered Person”) is subject to any of the “Bad Actor”
disqualifications described in Securities Act Rule 506(d)(1) subsections (i)
through (viii) 4 (each a “Disqualification Event”). The Company has exercised
reasonable care to determine whether any Issuer Covered Person is subject to a
Disqualification Event and each such member of the Company Group has complied,
to the extent applicable, with its disclosure obligations under Rule 506(e)
promulgated under the Securities Act in respect thereto.

 



 15 

 

 

4.          REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.

 

Each of Purchaser and any Additional Purchaser pursuant to any Subsequent
Closing hereby represents and warrants to the Company, severally and not
jointly, as follows (such representations and warranties do not lessen or
obviate the representations and warranties of the Company set forth in this
Agreement):

 

4.1        Requisite Power and Authority. Such Purchaser has all necessary power
and authority under all applicable provisions of law to execute and deliver this
Agreement and the Series B Financing Agreements and to carry out their
provisions. All action on such Purchaser’s part required for the lawful
execution and delivery of this Agreement and the Series B Financing Agreements
have been or will be effectively taken prior to the applicable Closing. Upon
their execution and delivery, this Agreement and the Series B Financing
Agreements will be valid and binding obligations of such Purchaser, enforceable
in accordance with their respective terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights, (b) as limited by
general principles of equity that restrict the availability of equitable
remedies, and (c) to the extent that the enforceability of the indemnification
provisions of Section 2.9 of the Investor Rights Agreement may be limited by
applicable laws.

 

4.2        Investment Representations. Such Purchaser understands that none of
the Shares have been registered under the Securities Act. Such Purchaser also
understands that the Series B Preferred Shares and the Conversion Shares are
being offered and sold pursuant to an exemption from registration contained in
the Securities Act based in part upon such Purchaser’s representations contained
in the Agreement. Such Purchaser hereby represents and warrants as follows:

 

(a)         Purchaser Bears Economic Risk. Such Purchaser has substantial
experience in evaluating and investing in private placement transactions of
securities in companies similar to the Company so that it is capable of
evaluating the merits and risks of its investment in the Company and has the
capacity to protect its own interests. Such Purchaser must bear the economic
risk of this investment indefinitely unless the Shares are registered pursuant
to the Securities Act, or an exemption from registration is available. Such
Purchaser understands that the Company has no present intention of registering
the Shares or any shares of the Common Stock. Such Purchaser also understands
that there is no assurance that any exemption from registration under the
Securities Act will be available and that, even if available, such exemption may
not allow such Purchaser to transfer all or any portion of the Shares under the
circumstances, in the amounts or at the times that such Purchaser might propose
or desire.

 

(b)         Acquisition for Own Account. Such Purchaser is acquiring the Shares
for such Purchaser’s own account for investment only, and not with a view to
distribution, assignment or resale of the Shares to others or to
fractionalization of the Shares in whole or in part, in each case, in violation
of the Securities Act.

 

(c)         Purchaser Can Protect Its Interest. Such Purchaser represents that
by reason of its, or of its management’s, business or financial experience, such
Purchaser has the capacity to protect its own interests in connection with the
transactions contemplated in this Agreement and the Series B Financing
Agreements. Further, such Purchaser is aware of no publication of any
advertisement in connection with the transactions contemplated in the Agreement.

 



 16 

 

 

(d)         Accredited Investor. Such Purchaser represents and warrants that it
is an “accredited investor” within the meaning of Rule 501 of Regulation D, as
promulgated under the Securities Act. Purchaser (and any Additional Purchaser
pursuant to any Subsequent Closing) that is an entity formed for the specific
purpose of purchasing the Series B Preferred Shares under this Agreement
represents and warrants that, to the best of such Purchaser’s knowledge (after
due inquiry), each equity owner of such Purchaser is also an “accredited
investor” within the meaning of Regulation D, as promulgated under the
Securities Act.

 

(e)         Rule 144. Such Purchaser acknowledges and agrees that in addition to
any requirements under state securities laws, the Series B Preferred Shares,
and, if issued, the Conversion Shares, are “restricted securities” as defined in
Rule 144 promulgated under the Securities Act as in effect from time to time
(“Rule 144”) and must be held indefinitely unless they are subsequently
registered under the Securities Act or an exemption from such registration is
available. Such Purchaser has been advised or is aware of the provisions of Rule
144, which permits limited resale of shares purchased in a private placement
subject to the satisfaction of certain conditions, including, among other
things, the availability of certain current public information about the
Company, the resale occurring following the required holding period under Rule
144, and the number of shares being sold during any three-month period not
exceeding specified limitations. Such Purchaser has been further advised that
the Company has no present intention of satisfying the current public
information requirements of Rule 144, and as a result such Purchaser will be
able to rely on Rule 144 only under the limited circumstances described in that
rule.

 

(f)         Residence. If such Purchaser is an individual, then such Purchaser
resides in the state or province identified in the address of Purchaser set
forth on the Series B Schedule; if such Purchaser is a partnership, corporation,
limited liability company or other entity, then the office or offices of such
Purchaser in which its investment decision was made is located at the address or
addresses of Purchaser set forth on the Series B Schedule.

 

(g)         Foreign Investors. If such Purchaser is not a United States person
(as defined by Section 7701(a)(30) of the Code), such Purchaser hereby
represents that it has satisfied itself as to the full observance of the laws of
its jurisdiction in connection with any invitation to subscribe for the Shares
or any use of this Agreement, including (i) the legal requirements within its
jurisdiction for the purchase of the Shares, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any government or other consents
that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale or transfer of the Shares. Such Purchaser’s subscription and payment for
and continued beneficial ownership of the Shares will not violate any applicable
securities or other laws of such Purchaser’s jurisdiction.

 

(h)         No General Solicitation. To the knowledge of such Purchaser, the
Series B Preferred Shares have not been offered to such Purchaser by any form of
general solicitation or general advertising, including, without limitation, (A)
any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media, or broadcast over television or radio, or
(B) any seminar or meeting whose attendees (including the Purchaser) have been
invited by any general solicitation or general advertising.

 



 17 

 

 

4.3       Transfer Restrictions. Such Purchaser acknowledges and agrees that the
Shares are subject to restrictions on transfer as set forth in the Investor
Rights Agreement.

 

4.4       Satisfaction of Convertible Note. Purchaser represents that, effective
as of the Closing. all indebtedness of the Company under the Convertible Note,
including any and all interest accrued thereon, shall have been paid and
satisfied in full.

 

4.5       Not a Bad Actor. No Purchaser (including any Additional Purchaser
pursuant to any Subsequent Closing), and no Affiliate (as defined below) of such
Person that could stand as beneficial owner of the Securities purchased
hereunder, is subject to any of the “Bad Actor” disqualifications described in
Securities Act Rule 506(d)(1) subsections (i) through (viii).

 

5.          REPRESENTATIONS AND WARRANTIES OF HELIX OPPS.

 

Helix Opps hereby represents and warrants to the Purchaser as follows (such
representations and warranties do not lessen or obviate the representations and
warranties of the Company set forth in this Agreement):

 

5.1        Requisite Power and Authority. Helix Opps has all necessary power and
authority under all applicable provisions of law to execute and deliver this
Agreement and the Pre-Closing Consent, the Post-Closing Consent and to carry out
their provisions. All action on Helix Opps’ part required for the lawful
execution and delivery of this Agreement, the Pre-Closing Consent and the
Post-Closing Consent have been or will be effectively taken. Upon their
execution and delivery, this Agreement, the Pre-Closing Consent and the
Post-Closing Consent will be valid and binding obligations of Helix Opps,
enforceable in accordance with their respective terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws of
general application affecting enforcement of creditors’ rights, (b) as limited
by general principles of equity that restrict the availability of equitable
remedies.

 

6.          CONDITIONS TO CLOSING.

 

6.1        Conditions to Purchaser’s Obligations at Each Closing. The obligation
of Purchaser to purchase the Series B Preferred Shares to be purchased by it at
each Closing is, unless waived in writing by such Purchaser, subject to the
fulfillment on or before such Closing of each of the following conditions:

 

(a)         Representations and Warranties True. The representations and
warranties made by the Company in Section 3, shall be true and correct as of the
date of the First Closing.

 

(b)         Performance of Obligations All covenants, agreements and conditions
contained in this Agreement to be performed by the Company on or prior to such
Closing shall have been performed or complied with in all material respects.

 



 18 

 

 

(c)         Qualifications. All authorizations, approvals or permits, if any, of
any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Series B Preferred Shares and the Conversion Shares pursuant to this Agreement
shall be obtained and effective as of such Closing.

 

(d)         Filing of Series B Certificate of Designation. The Series B
Certificate of Designation shall have been filed with the Secretary of State of
the State of Delaware and shall be in full force and effect as of the First
Closing.

 

(e)         Reservation of Conversion Shares. The Conversion Shares shall have
been duly authorized and reserved for issuance.

 

(f)          Certificates. The Company shall have delivered to counsel to the
Purchaser the following:

 

(i)          a certificate executed by the Chief Executive Officer, President or
Chief Financial Officer of the Company on behalf of the Company, certifying the
satisfaction of the conditions to closing listed in Sections 5.1(a) and (b) as
of the date of such Closing;

 

(ii)         a certificate of the Secretary of State of the State of Delaware,
dated as of a date within five (5) days of the date of the applicable Closing,
with respect to the good standing of the Company; and

 

(iii)        a certificate of the Company executed by the Company’s Secretary,
attaching and certifying to the truth and correctness of (1) the Charter,
(2) the Bylaws (3) the board and stockholder resolutions adopted in connection
with the transactions contemplated by this Agreement, dated as of or prior to
such Closing, and (4) the stockholder written consent of Helix Opps adopted in
its capacity as the holder of all of the Series A Preferred Stock in connection
with the transactions contemplated by this Agreement, dated as or prior to such
Closing (the “Pre-Closing Consent”).

 

(g)         Board of Directors. Upon the date of the First Closing, the members
of the Board of Directors of the Company shall consist of the persons named in
the Voting Agreement.

 

(h)         Execution of Counterpart. The Company shall have delivered to the
Purchaser an executed counterpart of this Agreement and each of the Series B
Financing Agreements.

 

6.2        Conditions to Obligations of the Company to Close. The Company’s
obligation to issue and sell the Series B Preferred Shares at each Closing is
subject to the satisfaction of the following conditions:

 

(a)         Representations and Warranties True. The representations and
warranties in Section 4 made by such Purchaser shall be true and correct as of
such Closing, with the same force and effect as if they had been made on and as
of the date of such Closing.

 



 19 

 

 

(b)         Performance of Obligations. Purchaser shall have performed and
complied with all agreements and conditions herein required to be performed or
complied with by such Purchaser on or before such Closing.

 

(c)         Execution of Counterpart. The Company shall have received from the
Purchaser an executed counterpart of this Agreement and each of the Series B
Financing Agreements.

 

(d)         Consents, Permits, and Waivers. The Company shall have obtained any
and all consents, permits and waivers necessary or appropriate for consummation
of the transactions contemplated by the Agreement and the Series B Financing
Agreements.

 

7.          MISCELLANEOUS.

 

7.1        Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by and construed in accordance with the General
Corporation Law of the State of Delaware, without regard to its principles of
conflicts of laws. Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of Delaware located in
Wilmington, Delaware and the United States District Court for the District of
Delaware for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated hereby.
Service of process in connection with any such suit, action or proceeding may be
served on each party hereto anywhere in the world by the same methods as are
specified for the giving of notices under this Agreement. Each of the parties
hereto irrevocably consents to the jurisdiction of any such court in any such
suit, action or proceeding and to the laying of venue in such court. Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO
REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

7.2        Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto and shall inure to the benefit of and be enforceable by each
person who shall be a holder of the Series B Preferred Shares from time to time.

 

7.3        Entire Agreement. This Agreement, the exhibits and schedules hereto,
the Series B Financing Agreements and the other documents delivered pursuant
hereto constitute the full and entire understanding and agreement between the
parties with regard to the subjects hereof and no party shall be liable or bound
to any other in any manner by any representations, warranties, covenants and
agreements except as specifically set forth herein and therein.

 

7.4        Severability. In case any provision of the Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 



 20 

 

 

7.5        Amendment and Waiver.

 

(a)         This Agreement may be amended or modified only upon the written
consent of the Company and holders of at least a majority of the Series B
Preferred Shares then outstanding (treated as if converted and including any
Conversion Shares into which the Series B Preferred Shares have been converted
that have not been sold to the public). Any such amendment or modification
effected in accordance with this Section 7.5(a) shall be binding on all parties
hereto, even if they do not execute such consent.

 

(b)         Subject to Section 7.5(c) below, any party hereto may waive
compliance with any agreements, covenants or conditions for the benefit of such
party contained herein. Any agreement on the part of a party hereto to any such
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party.

 

(c)         The obligations of the Company and the rights of the holders of the
Series B Preferred Shares and the Conversion Shares under the Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the holders of at least a
majority of the Series B Preferred Shares then outstanding (treated as if
converted and including any Conversion Shares into which the Series B Preferred
Shares have been converted that have not been sold to the public). Any such
waiver effected in accordance with this Section 7.5(c) shall be binding on all
parties hereto, even if they do not execute such consent.

 

7.6        Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any party, upon any breach, default or noncompliance
by another party under this Agreement, the Series B Financing Agreements or the
Charter, shall impair any such right, power or remedy, nor shall it be construed
to be a waiver of any such breach, default or noncompliance, or any acquiescence
therein, or of or in any similar breach, default or noncompliance thereafter
occurring. It is further agreed that any waiver, permit, consent or approval of
any kind or character on Purchaser’s part of any breach, default or
noncompliance under this Agreement, the Series B Financing Agreements or under
the Charter or any waiver on such party’s part of any provisions or conditions
of the Agreement, the Series B Financing Agreements or the Charter must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement, the Series B Financing
Agreements, the Charter, by law, or otherwise afforded to any party, shall be
cumulative and not alternative.

 

7.7        Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day, (c) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one (1) day after deposit with
a nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt.

 

7.8        Expenses. The Company and the Purchaser shall each pay their own
expenses in connection with the transactions contemplated by this Agreement;
provided, however that if the First Closing is effected, the Company shall pay
the reasonably documented fees and expenses of corporate counsel for the
Purchaser and their investors, in an amount not to exceed $60,000.

 



 21 

 

 

7.9        Attorneys’ Fees. In the event that any suit or action is instituted
to enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

 

7.10       Titles and Subtitles. The titles of the sections and subsections of
the Agreement are for convenience of reference only and are not to be considered
in construing this Agreement.

 

7.11       Pronouns. All pronouns contained herein, and any variations thereof,
shall be deemed to refer to the masculine, feminine or neutral, singular or
plural, as to the identity of the parties hereto may require.

 

7.12       Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. This Agreement may be executed by facsimile
signatures or via .pdf signature.

 

Signatures on the Following Page

 

 22 

 

 

This Series B Preferred Stock Purchase Agreement is hereby executed as of the
date first above written.

 

The Company:

 

Helix TCS, Inc.

 

By:     Name: Zachary L. Venegas   Title: Chief Executive Officer  

 

HELIX OPPS:

 

Helix Opportunities, LLC

 

By:     Name: Zachary L. Venegas   Title: Manager  

 

The Purchaser:

 

RSF4, LLC

 

By:           By:       Name:     Title:         By:       Name:     Title:  

 

HELIX TCS, INC. SERIES B PREFERRED STOCK PURCHASE AGREEMENT

SIGNATURE PAGE

 

 

 

